DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 9-25 are pending, of which claim 9 is independent. 

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 recites: 
In the preamble, “the reservoir” is used to refer to the previously introduced “a fractured geological reservoir”, but then later in the claims it is referred to as “the geological reservoir”. It seems that these are all referring to the same geological reservoir, and a single reference should be adopted and maintained throughout the claims. 
“the measurement of properties”, this is the first instance that ‘measurement’ is introduced and it should be “a measurement of properties”.	
In step A, “the laboratory” should be “a laboratory”.
  “each of the cells” should be “each cell”.
In step B, “the pores of the distribution whose”, this should be “pores of the distribution class whose”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "a third medium representative of the fractures of the distribution" in step B.  There is insufficient antecedent basis for this limitation in the claim. Additionally, this reference is unclear and is further rejected as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  no identification or determination of any fractures in a particular portion of the first gridded representation. Further, it is unclear how a fracture relates to a pore size distribution class. These gaps, antecedent basis problem, and lack of clarity renders the claim indefinite. 
In step C, claim 9 recites “at least part of the parameters of the porosity model” and it is unclear if this a reference to new parameters of the porosity model or is it supposed to be a reference back to “flow parameters for each of the media”. This renders the claim unclear and indefinite.
The dependent claims are rejected from the inherited deficiencies from independent claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 24 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium is not limited to a non‐transitory embodiment and thus, may be software per se. The broadest reasonable interpretation of the claims therefore cover forms of non‐transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer program product. The specification appears to be silent about what comprises a computer program product. Accordingly, since the broadest reasonable interpretation of claim 24 covers a signal per se, the claims are considered as covering non‐statutory subject matter (In Re Nuijten, 500 F.3d 1436, 1356‐57 Fed. Cir. 2007; Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, 24 Aug 2009 p. 2). Accordingly, the recited medium of claim 24 is nonstatutory subject matter. The Examiner respectfully recommends amending the preamble of claims 10‐18 to "A non‐transitory tangible computer program product …".

Allowable Subject Matter
Claims 9-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Mustapha, US Patent Application Publication No. 2021/0148207 discloses simulating fluid flow in a fractured reservoir tight shale formation includes generating a grid for a fractured reservoir model that includes a fracture and a matrix to obtain a generated grid. Cross-flow equilibrium elements are generated based on the generated grid. Data is acquired using data acquisition tools for the simulations. Each grid cell has associated parameters for physical properties. (Abstract, [0016, 0020, 0024]).
Rabbani et al., US Patent Application Publication No. 2020/0110849 discloses laboratory experiments for core analysis to investigate capillary pressure for use in reservoir simulators. ([0005-0008]). Models calculate multiphase flow properties of the porous formation. ([0053]).
Theologou et al., US Patent Application Publication No. 2016/0124115 discloses distribution pore type classifications for formation rocks. The classification method uses a mercury injection capillary pressure device to acquire datasets from core samples, the dataset includes mercury injection capillary pressure data, porosity, permeability, and grain density data. ([0010-0013]).
Takuto Sakai et al., "Development of a Three-Dimensional, Three-Phase, Quadruple-Porosity/Quadruple-Permeability White Oil Type Simulator with Embedded Discrete Fracture Model for Predicting Shale Gas/Oil Flow Behavior" (2017 submitted in IDS dated 4/6/2020) discloses simulating fluid flows in a fractured geological reservoir having a heterogeneous pore size, the multiphase fluid modeled with a gridded representation (Abstract, Fig. 3). 
These references taken either together or in combination with the prior art of record fail to disclose instructions, including:
Claim 9: “constructing for each of the pore size distribution classes, a porosity model representative of the pore size distribution, the porosity model comprising a first medium representative of the pores of the distribution whose dimension is in a first range, a second medium representative of the pores of the distribution whose dimension is in a second range and a third medium representative of the fractures of the distribution, the dimensions of the pores of the first range being greater than the dimensions of the pores of the second range, the porosity model being further described by flow parameters for each of the media, the flow parameters comprising at least one equivalent dimension of the pores of the second medium and a capillary pressure depending on a saturation with the gas phase of the fluid in the second medium; … the first simulator implementing at least: the calibrated porosity models assigned in each of the cells of the first gridded representation; for the second medium, a thermodynamic equation of state accounting for the equivalent dimension of the pores of the second medium; within the porosity models, exchanges of the fluid occurring between the first medium and the second medium and between the second medium and the third medium of a single porosity model, accounting for capillary pressure depending on the saturation with the gas phase of the fluid in the second medium; and between at least two of the porosity models, exchanges of the fluid exclusively occur between the third media of the two porosity models” in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148